Exhibit 7C Addendum to Question 7.c on Form N-SAR List the name of each series and give a consecutive number to each series in excess of the 99 consecutive series permitted by the Form. Please refer to the most recent shareholders report for additional information concerning the funds. Series Is this the Series last filing Number Series Name for this series? (Y/N) 100 ACTIVE BOND TRUST N 101 AMERICAN FUNDAMENTAL HOLDING TRUST N 102 AMERICAN GLOBAL DIVERSIFICATION TRUST N 103 AMERICAN GLOBAL GROWTH TRUST N 104 AMERICAN GLOBAL SMALL CAP TRUST N 105 AMERICAN HIGH-INCOME BOND TRUST N 106 AMERICAN ASSET ALLOCATION TRUST N 107 AMERICAN BOND TRUST N 108 AMERICAN NEW WORLD TRUST N 109 BOND INDEX TRUST A N 110 BOND INDEX TRUST B N 111 EMERGING MARKETS VALUE TRUST N 112 FRANKLIN TEMPLETON FOUNDING ALLOCATION TRUST N 113 GLOBAL REAL ESTATE TRUST Y 115 HIGH INCOME TRUST N 116 INCOME TRUST N 117 CORE STRATEGY TRUST N 118 INTERNATIONAL SMALL COMPANY TRUST N 120 MID CAP INTERSECTION TRUST Y 121 MID CAP VALUE EQUITY TRUST N 122 MID VALUE TRUST N 123 MUTUAL SHARES TRUST N 125 SHORT TERM BOND FUND N 127 SMALL CAP VALUE N 128 SMALL COMPANY GROWTH TRUST N 129 SPECTRUM INCOME TRUST N 130 US MULTI SECTOR TRUST N 131 VALUE & RESTRUCTURING TRUST N 132 VISTA TRUST N 133 FLOATING RATE INCOME TRUST N 134 CORE ALLOCATION PLUS TRUST N 135 GROWTH EQUITY TRUST N 136 CAPITAL APPRECIATION VALUE TRUST N 137 DISCIPLINED DIVERSIFICATION TRUST N 138 AMERICAN DIVERSIFIED GROWTH AND INCOME TRUST N 139 ALPHA OPPORTUNITIES TRUST N 140 SMALLER COMPANY GROWTH TRUST N 141 SHORT TERM GOVERNMENT INCOME TRUST N 142 BALANCED TRUST N 143 INTERNATIONAL INDEX TRUST N 144 CORE FUNDAMENTAL HOLDINGS TRUST N 145 CORE GLOBAL DIVERSIFICATION TRUST N 146 CORE ALLOCATION TRUST N 147 CORE DISCIPLINED DIVERSIFICATION TRUST N 148 CORE BALANCED TRUST N 149 CORE BALANCED STRATEGY TRUST N 150 BOND TRUST N
